Case 1:99-mc-09999 Document 1113 Filed 10/02/20 Page 1 of 18 PageID #: 111646




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

   KAJEET, INC.,                                  §
                                                  §
          Plaintiff,                              § C.A. No.
                                                  §
   v.                                             §
                                                  §
   NORTONLIFELOCK INC.,                           § JURY TRIAL DEMANDED
                                                  §
          Defendant.                              §
                                                  §
                                                  §



                       ORIGINAL COMPLAINT AND JURY DEMAND

          Plaintiff KAJEET, INC. files this Complaint for Patent Infringement against

   Defendant NORTONLIFELOCK INC., alleging as follows:

   I.     THE PARTIES

          1.     KAJEET, INC. (“Plaintiff” or “Kajeet”) is a corporation organized and

   existing under the laws of the State of Delaware, with a principal place of business at

   7901 Jones Branch Drive, Suite 350, McLean, Virginia 22102.

          2.     Defendant NORTONLIFELOCK INC. (“Defendant” or “Norton”) is a

   limited liability company organized under the laws of Delaware with a principal place of

   business at 60 E. Rio Salado Parkway, Suite 1000, Tempe, Arizona 85281. Norton may

   be served with process by serving its registered agent, Corporation Service Company. at

   251 Little Falls Drive, Wilmington, Delaware 19808.




                                              1
Case 1:99-mc-09999 Document 1113 Filed 10/02/20 Page 2 of 18 PageID #: 111647




   II.    JURISDICTION AND VENUE

          3.      This is an action for infringement of United States patents under 35 U.S.C.

   §§ 271, et seq. Federal question jurisdiction is conferred to this Court over patent

   infringement actions under 28 U.S.C. §§ 1331 and 1338(a).

          4.      Defendant is incorporated within this District and develops and/or sells its

   products, including the Accused Products described herein, in this District.

          5.      Defendant has sufficient minimum contacts with the District of Delaware

   such that this venue is fair and reasonable. Defendant has committed such purposeful

   acts and/or transactions in this District that it reasonably should know and expect that

   they could be hailed into this Court as a consequence of such activity. Defendant has

   transacted and, at the time of the filing of this Complaint, continues to transact business

   within the District of Delaware.

          6.      Further, upon information and belief, Defendant makes or sells products

   that are and have been used, offered for sale, sold, and/or purchased in the District of

   Delaware. Defendant directly and/or through its distribution network, places infringing

   products or systems within the stream of commerce, which stream is directed at this

   district, with the knowledge and/or understanding that those products will be sold and/or

   used in the District of Delaware.

          7.      For these reasons, personal jurisdiction exists, and venue is proper in this

   Court under 28 U.S.C. §§ 1391(b) and (c) and 28 U.S.C. § 1400(b), respectively.

   III.   BACKGROUND AND FACTS

          8.      Kajeet is the owner of all rights and title in and to U.S. Patent No.

   8,667,559 (“the ‘559 Patent” or “the Asserted Patent”). The inventions disclosed and




                                                2
Case 1:99-mc-09999 Document 1113 Filed 10/02/20 Page 3 of 18 PageID #: 111648




   claimed in the Asserted Patent were developed by the founders, entrepreneurs, and

   engineers of Kajeet and were assigned to Kajeet upon issuance.

           9.       Kajeet is a U.S.-based company, founded in 2003, which develops

   software and hardware solutions promoting safe use of mobile devices by children both at

   home and in schools and libraries. Kajeet was founded by three fathers who sought to

   develop systems and methods ensuring safe use of mobile phones, tablets, computers, and

   other mobile devices by their children.

           10.      Kajeet has become an industry leader in this area of mobile device

   management, developing innovations that led to the issuance of thirty-seven U.S. patents

   to date, including the Asserted Patent, and having implemented its solutions in hundreds

   of school districts comprising thousands of schools across the nation. These innovations

   were directly developed by the founders and engineers at Kajeet as part of Kajeet’s

   continuous work to protect children from inappropriate and distracting online content,

   and to enable schools and families to keep children focused and safe from the many

   potential dangers associated with unconstrained access to online content.

           11.      The disclosure and claims of the Asserted Patent describe improved

   control schemes implemented on communication devices, focusing on applications in

   which it is undesirable for the user of the communication device to have unfettered or

   unconstrained access to some or all of the available functionality supported by the

   communication device.          See, e.g., the ‘559 Patent at 1:47-62.1              A typical scenario

   addressed by the Asserted Patent is that of a smartphone, tablet, or laptop used by a child.

   See, e.g., the ‘559 Patent at 4:11-18; 4:38-44; and, 5:20-29. This is a relatively new

   1
     All citations to the ‘559 Patent, which is attached hereto as Exhibit A, are illustrative rather than
   exhaustive and therefore do not comprise complete listings of all portions of the specification addressed to
   each topic for which citations are provided.


                                                        3
Case 1:99-mc-09999 Document 1113 Filed 10/02/20 Page 4 of 18 PageID #: 111649




   problem that has arisen in the past decade as mobile communication devices have

   become more popular and more widely used throughout society, including in schools and

   at home by children. See, e.g., the ‘559 Patent at 1:51-58; 2:10-21; 4:42-58; 6:34-409;

   12:48-62; and, 14:13-23.

          12.     Mobile smartphones appeared in the mid-1990s as Personal Digital

   Assistants (“PDAs”). These devices expanded the set of features accommodated by

   handheld mobile communication devices and their appearance coincided with the rise in

   popularity and use of the World Wide Web. In 2007, Apple released the first iPhone and

   in 2008 released the App Store. This signaled the beginning of mainstream smartphone

   ownership and usage and, in particular, ownership and usage of feature-rich smartphone

   devices by teens and children. Also, during this timeframe, other Internet-capable, mobile

   computing devices greatly expanded in popularity, including tablet devices, including

   iPads and Kindles, as well as laptop devices, including the Google Chromebook.

   Increasingly, these devices are put in the hands of teens and children both by their parents

   and by schools, giving them ready access which they never had before to inappropriate

   content, contacts, sexting, online gaming, among other undesirable features and

   functionality. Further, this new access is cheap, anonymous, and readily-available at any

   time, day or night from virtually anywhere. Parents, as well as school administrators and

   others, have struggled with addressing this newly created problem ever since.

          13.     The Asserted Patent is addressed to specific systems and methods for

   addressing this new problem faced by parents, teachers, business owners, and the like.

   The Asserted Patent recognizes that old-world methodologies, such as simply taking the

   devices away, do not truly address the problem at hand and undermine the safety benefit




                                                4
Case 1:99-mc-09999 Document 1113 Filed 10/02/20 Page 5 of 18 PageID #: 111650




   of device ownership – continuous access for communication, such as always providing a

   direct means for a parent to call its child or vice versa. For device ownership by teens

   and others to provide this benefit, the device is necessarily in the possession of the teen at

   times when he or she is away from parents, teachers, and the like. Old-world monitoring

   of device use to preventing inappropriate use is therefore also ineffective and does not

   address the true context of this new problem in society created by the development and

   proliferation of feature-rich mobile communication devices.

          14.     As explained in the specification of the Asserted Patent, prior art systems

   and methods for controlling mobile communication device usage in such settings were

   ineffective. For example, prepaid phone plans placed limits on the charges that could be

   run up on a mobile communication device but did so through toggling access to the

   communication network off once the account reached a zero balance. Beforehand, access

   to the communication network may be unconstrained while after, no access is provided

   whatsoever. This control scheme was ineffective for preventing misuse of the mobile

   communication device by a child while still providing access to desirable features. See,

   e.g., the ‘559 Patent at 2:36-44.

          15.     Likewise, unlimited use smartphone service plans could prevent the

   accumulation of excessive usage costs but were ineffective to prevent overuse or use of a

   mobile communication device at inappropriate times or to access inappropriate content.

   See, e.g., the ‘559 Patent at 3:7-16.

          16.     Other solutions involving control through enforcement of decisions based

   upon policies defining permitted use that were set and stored only in accessible portions

   of the memory of the device itself, such as in the volatile memory of the device. These




                                                 5
Case 1:99-mc-09999 Document 1113 Filed 10/02/20 Page 6 of 18 PageID #: 111651




   solutions were likewise ineffective as the policies upon which decisions effecting control

   were vulnerable to manipulation or deletion by virtue of their only being stored in

   accessible portions of memory of the computing device. Further, such solutions required

   separate and independent configuration of each computing device to be controlled,

   resulting in increased administrative costs.

          17.     The ‘559 Patent states that the systems and methods disclosed therein “are

   effective tools for any phone user that requires some level of supervision, such as a

   handicapped individual, a person suffering from dementia, a corporate employee, or even

   an adult that has shown poor judgment in the past and needs help managing their affairs.”

   ‘559 Patent at 5:34-41. The ‘559 Patent also states that:

                  The ability to regulate when a phone can be and cannot be used
          can also be of value to parents and school districts with respect to
          resolving one of the greatest conflicts that exist between parents/students
          and school administrators - mobile phone usage by kids. Parents want
          children to have a mobile phone with them so the child can call the
          parent if need be, i.e., if someone forgets to pick the child up after
          school. School districts do not want the children to have the phones at all
          because the students tend to misuse the phones, i.e., to call friends
          during school, to cheat, to engage in illegal activity, etc. While the
          school districts believe that children should be relegated to only using
          the school phones if the children need to contact a parent, the parents
          want the children to have the phones with them in case they get locked
          out of the school, get lost on a field trip, etc. ‘559 Patent at 12:48-62
          (emphasis added).

   The Asserted Patent therefore recognizes that it is advantageous to dispose the policies

   applied for effecting feature management over communication devices in accordance

   with a scheme that prevents access to them by the user of the device, who may have poor

   judgment or be motivated to otherwise misuse the communication device.




                                                  6
Case 1:99-mc-09999 Document 1113 Filed 10/02/20 Page 7 of 18 PageID #: 111652




          18.     The specification the Asserted Patent discloses, among other innovations,

   systems and methods for providing access to desirable features, such as always allowing

   for calls to a parent, for example, while also preventing access to features deemed

   inappropriate because of cost (e.g., downloadable games or other applications), type of

   content (e.g., gambling or pornographic content), the time of day or night (e.g., during

   school hours or after bed time), and/or the device’s location, among other criteria. See,

   e.g., the ‘559 Patent at 3:54-59; 4:11-18; 5:45-50; 13:8-28; and, Claims. The Asserted

   Patent discloses control embodiments applying decisions based upon policies defining

   acceptable and unacceptable uses of a mobile communication device. The policies may

   be based on a variety of contexts which are set by administrators (e.g., parents or

   teachers). In accordance with certain embodiments of the inventions disclosed, the

   policies are set and stored at the server level to provide simultaneous control over use of

   one or more mobile communication devices. See, e.g., the ‘559 Patent at embodiment of

   Fig. 2; 3:54-59; 4:11-18; 5:45-50; 13:8-28; and, Claims. The intrinsic record states this at

   Office Action Response dated October 17, 2013 filed during prosecution of the ‘559

   Patent at p. 10 (distinguishing a particular embodiment claimed therein on the basis that

   the prior art “does not describe a distributed architecture where policy decisions are

   performed at the server level and those policies are enforced on the phone

   itself.”)(emphasis added). A true and correct copy of this Office Action Response is

   attached hereto as Exhibit B and incorporated for all purposes.

          19.     Application of use decisions based upon a policy stored remote from the

   controlled computing device represented an unconventional scheme that was neither well

   known nor routine for addressing a newly emerging problem in society. Embodiments of




                                                7
Case 1:99-mc-09999 Document 1113 Filed 10/02/20 Page 8 of 18 PageID #: 111653




   the inventions disclosed and claimed in the Asserted Patent implementing this

   unconventional scheme provide for more robust control that was more resilient to

   manipulation and/or disablement by users of the controlled devices and, therefore, more

   effective than prior art systems and methods.

          20.     Norton is a developer of software-based solutions accommodating feature

   management of computing devices configured for operation on communication networks,

   including laptops, tablets, smartphones, and the like. Each of the devices managed by

   Norton’s software comprises a computing device usable to access online content and

   applications over a communication network managed by a service provider, such as an

   internet service provider (ISP).

          21.     The Accused Products of Norton include all versions of the Norton Family

   Norton 360 Deluxe, Norton 360 Premium, Norton 360 with LifeLock Select, and Norton

   360 with LifeLock Ultimate Plus products as well as all versions of the Norton Family

   app, Norton Family for Parents app, and Norton Family parental control app (“Norton

   apps”). The Accused Products accommodate management of mobile communication

   devices accessing content over communication networks via application of remotely

   stored master policies set by administrators (e.g., parents).

          22.     The Accused Products comprise a system of hardware (Norton servers)

   and software (Norton server software and the Norton apps) implementable on computing

   devices to accommodate management of certain features and functionality of computing

   devices. The Accused Products are compatible for use with communications devices

   utilizing iOS, Android, and Windows operating systems. Such devices include iPhones,

   iPads, Android phones, Android tablets, laptops, Chromebooks, and the like.




                                                 8
Case 1:99-mc-09999 Document 1113 Filed 10/02/20 Page 9 of 18 PageID #: 111654




          23.        The Accused Products effect policy-based control over these devices via,

   among other things, executing local agent software (the Norton Family app) on the device

   in connection with execution of Norton server software.          Execution of local agent

   software effects control of the device via regular and/or scheduled sending of feature use

   requests to the Norton servers for policy application. Additionally, or alternatively, the

   local agent software effects control via regular installation and updates of use decisions

   based upon master policies stored on Norton’s servers (or derivatives thereof) via

   communication with the Norton servers for on-device enforcement.

          24.        Regardless of the mode of policy application employed, all master policies

   defining permissible or impermissible uses of a device are set by parents using either the

   Norton web portal on its website or using one of the mobile applications downloaded on

   a parent’s mobile device (i.e., the Norton Family for Parents app on an iOS device or the

   Norton Family parental control app on an Android device). Parents may set policies,

   called House Rules, to control their children’s time usage limits or application usage

   among other things. Different policies may be applied depending on the time-of-day in

   accordance with schedules or according to time usage limits.

          25.        Application of policies yields decisions defining what device features and

   network content are usable or accessible by a managed device. Norton accommodates

   selectively permitting or blocking access to device features, such as Internet content,

   mobile applications, and the like based on application of allow/disallow policies (House

   Rules), which may be further configured in accordance with schedule-based or time-

   based policies.




                                                 9
Case 1:99-mc-09999 Document 1113 Filed 10/02/20 Page 10 of 18 PageID #: 111655




          26.    For each managed device, local agent software of the Accused Products is

   enabled on the device in the form the Norton Family app. Execution of the local agent

   software causes the managed device to generate or direct requests for uses of the device

   for comparison to applicable usage policies, or derivatives thereof, in connection with

   applying and enforcing master policies (House Rules) defining permissible uses of the

   managed device.

          27.    Upon information and belief, the Accused Products effect feature

   management over devices connected to a communication network without storing the

   master policies (House Rules) on the devices, themselves or accessing the policies by the

   device. Rather, decisions based on the policies are communicated to or stored on the

   controlled device for enforcement, with such decisions regularly updated through

   execution of Norton software locally and at Norton’s servers.

          28.    Norton provides instructions to its customers and users of the Accused

   Products demonstrating how to install, set up, and use each to manage computing devices

   connected to a communications network. Such instructions are provided in the form of,

   at least, the Norton Family Product Guide (attached as “Exhibit C”) and Norton’s online

   support site at the URL: https://support.norton.com/sp/en/us/norton-family/current/info.

   Each of these resources provide instructions and tutorials directed to end users of the

   Accused Products demonstrating use thereof in manners that infringe the Asserted Patent.

   Use of the Accused Products in accordance with these instructions constitutes direct

   infringement of the Asserted Patent by end users of the Accused Products.

          29.    Norton has had actual knowledge of the Asserted Patent since at least the

   filing of this complaint, therefore, and has had actual knowledge of Kajeet’s claims of




                                              10
Case 1:99-mc-09999 Document 1113 Filed 10/02/20 Page 11 of 18 PageID #: 111656




   infringement relating to the Accused Products since that time. Upon information and

   belief, Norton continues to make, use, and sell the Accused Products, including ongoing

   subscriptions, to its customers.

                                           COUNT I

                                  PATENT INFRINGEMENT

                                  U.S. Patent No. 8,667,559 B1

          30.     Kajeet repeats and re-alleges all preceding paragraphs of this Complaint,

   as though fully set forth herein.

          31.     On March 4, 2014, United States Patent No. 8,667,559 B1 (“the ‘559

   Patent”) was duly and legally issued for “Feature Management of a Communication

   Device.” As of the filing of this Complaint, the ‘559 Patent remains in force. A true and

   correct copy of the ‘559 Patent is attached hereto as Exhibit A and made a part hereof.

          32.     Kajeet is the owner of all right and title in the ‘559 Patent, including all

   rights to enforce and prosecute action for infringement of the ‘559 Patent and to collect

   damages for all relevant times against infringers of the ‘559 Patent. Accordingly, Kajeet

   possesses the exclusive right and standing to prosecute the present action for

   infringement of the ‘559 Patent by Norton. Kajeet has complied with 35 U.S.C. § 287

   with respect to the ‘559 patent.

          33.     The ‘559 Patent generally discloses and claims systems and methods for

   controlling computing devices usable on communication networks to perform various

   functions, such as sending and receiving data over the Internet or other communication

   network, for example. The systems and methods claimed accommodate enforcement of

   decisions granting or denying requests to communicate with remote computing devices




                                               11
Case 1:99-mc-09999 Document 1113 Filed 10/02/20 Page 12 of 18 PageID #: 111657




   over a communication network. The decisions are based on the application of one or

   more relevant use policies which may be administrator-configurable and may be stored

   remotely from the controlled computing device.             Decisions to grant or deny

   communication requests from the controlled device may be made and effectuated in real-

   time.

           34.    Independent claim 27 of the ‘559 Patent and each dependent claim

   depending therefrom are directed to “methods for controlling a computing device

   configured to execute a function using a communication network managed by a service

   provider.” ‘559 Patent at Claim 27. These claimed methods require, among other steps,

   that a decision is received in real time from a server, with the decision

   “being based on a policy stored at the server…,” and that “the communication being

   enabled or disabled without storing the policy on the computing device.” Id.

           35.    These limitations mandate that the decision applied to effect control over

   the computing device is based on a policy stored at a server remote from the computing

   device. The decision is made upon detection of an attempt by the computing device to

   perform a function on the communication network.            These limitations capture the

   distributed architecture concept not well-understood, routine, or conventional in the art

   for effecting feature management on a computing device including that the server storing

   the policies upon which decisions are based being meaningfully apart from the computing

   device. This arrangement resulted in improved operation through at least increased

   resilience to undesirable access to policies to manipulate or delete them.

           36.    These limitations additionally cover communications initiated by a third-

   party device and directed to a managed device. Effecting control over these incoming




                                               12
Case 1:99-mc-09999 Document 1113 Filed 10/02/20 Page 13 of 18 PageID #: 111658




   communications to a communication device was likewise not well-understood, routine, or

   conventional to one of ordinary skill in the art.

          37.     Claim 27 of the ‘559 Patent and each claim depending therefrom are

   rooted in control schemes for managing communication devices and require the

   application of decisions based upon remotely stored polices. Remote storage of the

   policies upon which decisions are based makes them less vulnerable to manipulation and

   deletion while still accommodating real-time control concurrent with device usage.

   Communication device management in accordance with these claimed methods improves

   the security, effectiveness, and robustness of control accommodated.         As such, the

   claimed methods are directed to patent eligible subject matter.

          38.     Additionally, when considered as an ordered combination of elements,

   claim 27 and each claim depending therefrom comprise an “inventive concept” for at

   least the reasons presented herein and above. These claims require storing usage policies

   upon which decisions are based at a server remote from the computing device, an

   unconventional arrangement at the time which yielded improvements in the operation of

   systems implementing the claimed methods. Prior art control was not premised on

   application of decisions based upon policies stored at the server level. Instead, the prior

   art applied decisions based on policies set up on the computing device itself and stored

   only on the computing device. Such policies reside such that they are readily accessible

   for manipulation and/or deactivation or deletion to circumvent control entirely. Further,

   prior art systems required that each device be configured separately and individually with

   its own set of policies. The arrangement claimed in claim 27 and its dependent claims

   run counter to what was well-understood, routine, and conventional to one of ordinary




                                                 13
Case 1:99-mc-09999 Document 1113 Filed 10/02/20 Page 14 of 18 PageID #: 111659




   skill in the art at the relevant time by applying usage decisions to effect control that are

   based upon policies stored at the server level, remote form the computing device, while

   effecting real-time control over communication devices and providing other benefits, as

   noted herein and above.2

           39.      Additionally, claim 1 of the ‘559 Patent, and correspondingly the

   dependent claims thereof, are directed to similarly configured systems and methods for

   effecting remote management of communications devices. These claims implement a

   distributed architecture approach with master policies applied to effect control of a device

   being stored remotely from the managed devices.

           40.      Norton has had actual knowledge of the existence of the ‘559 Patent since

   at least the filing of this complaint. As such, Norton’s infringement of the ‘559 Patent

   has been willful since at least that time.

           41.      Norton, without authority, consent, right, or license, and in direct

   infringement of the ‘559 Patent, makes, has made, uses, and sells the Accused Products

   which infringe at least claims 1 and 27 of the ‘559 Patent, among others. In addition,

   Norton’s quality testing and demonstrations of operation of the Accused Products to

   manage use of computing devices directly infringe, either literally or under the doctrine

   of equivalents, at least claims 1and 27 of the ‘559 Patent.

           42.      Norton actively induces infringement of one or more of the claims of the

   ‘559 Patent by its customers and end users of at least the Accused Products and is

   therefore liable for indirect infringement under 35 U.S.C. § 271(b). A customer’s use of

   2
      These statements are further supported by the declarations of Dr. Charles D. Knutson, which were
   attached by Kajeet as Exhibits E and I to its Second Amended Complaint (D.I. 146, 146-6, and 146-10).
   filed in the action styled Kajeet, Inc. v. Qustodio, LLC, case no. 8:18-cv-01519-JAK-PLA, in the United
   States District Court for the Central District of California, Western Division, and which are hereby
   incorporated by reference.



                                                     14
Case 1:99-mc-09999 Document 1113 Filed 10/02/20 Page 15 of 18 PageID #: 111660




   the Accused Products to manage computing devices in the manners described above

   infringes at least claims 1 and 27 of the ‘559 Patent. Norton knows that the Accused

   Products are especially designed for and marketed toward infringing use by Norton’s

   customers, to implement feature management of computing devices. Norton has induced,

   caused, urged, encouraged, aided and abetted its direct and indirect customers to make,

   use, sell, offer for sale and/or import one or more of the Accused Products. Norton

   provides step-by-step instructions for installation, setup, and use of the Accused Products

   to infringe, either literally or under the doctrine of equivalents, at least claims 1 and 27 of

   the ‘559 Patent. These instructions are provided by Norton as user manuals and online

   content made available by Norton through its website. Such conduct by Norton was

   intended to and actually did result in direct infringement by Norton’s direct and indirect

   customers, including the making, using, selling, offering for sale and/or importation of

   the Accused Products in the United States.

          43.     Norton contributes to the infringement of at least claims 1 and 27 of the

   ‘559 Patent by its customers and end users of at least the Accused Products and is

   therefore liable for indirect infringement under 35 U.S.C. § 271(c).            The Accused

   Products are especially designed for controlling use of computing devices in the manner

   described above. Upon information and belief, the Accused Products have no substantial

   non-infringing use, as they are specifically designed and marketed for use by parents,

   teachers, and supervisors to control use of a computing device operating on a

   communication network. Setup and use of the Accused Products by Norton’s customers

   in the manner constitutes direct infringement, either literally or under the doctrine of

   equivalents, of at least claims 1 and 27 of the ‘559 Patent.




                                                 15
Case 1:99-mc-09999 Document 1113 Filed 10/02/20 Page 16 of 18 PageID #: 111661




          44.     Kajeet expressly reserves the right to assert additional claims of the ‘559

   Patent against Norton.

          45.     Kajeet has been damaged as a result of Norton’s infringing conduct.

   Norton is, thus, liable to Kajeet in an amount that adequately compensates for their

   infringement, which, by law, cannot be less than a reasonable royalty, together with

   interest and costs as fixed by this Court under 35 U.S.C. § 284.

          46.     Based on Norton’s actual knowledge of the ‘559 Patent and of Kajeet’s

   allegations of patent infringement presented herein since at the filing of this Complaint, if

   not earlier, as well as Norton’s objective recklessness in continuing to offer for sale and

   selling the Accused Products since that time, Kajeet is further entitled to enhanced

   damages under 35 U.S.C. § 284.

                                       VI. JURY DEMAND

          47.     Plaintiff hereby requests a trial by jury pursuant to Rule 38 of the Federal

   Rules of Civil Procedure.

                                VII.    PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests that the Court find in its favor and

   against Defendant, and that the Court grant Plaintiff the following relief:

          a.      Judgment that one or more claims of the Asserted Patent have been

                  directly infringed, either literally or under the doctrine of equivalents, by

                  Defendant, or judgment that one or more of the claims of the Asserted

                  Patent have been directly infringed by others and indirectly infringed by

                  Defendant, to the extent Defendant contributed to or induced such direct

                  infringement by others;




                                                16
Case 1:99-mc-09999 Document 1113 Filed 10/02/20 Page 17 of 18 PageID #: 111662




         b.    Judgment that Defendant account for and pay to Plaintiff all damages to

               and costs incurred by Plaintiff because of Defendant’s infringing activities

               and other conduct complained of herein, including enhanced damages as

               permitted by 35 U.S.C. § 284;

         c.    Judgement that Defendant’s infringement is willful from the time

               Defendant was made aware of the infringing nature of its products and

               methods and that the Court award treble damages for the period of such

               willful infringement pursuant to 35 U.S.C. § 284;

         d.    That Plaintiff be granted pre-judgment and post-judgment interest on the

               damages caused by Defendant’s infringing activities and other conduct

               complained of herein;

         d.    That the Court declare this an exceptional case and award Plaintiff its

               reasonable attorney’s fees and costs in accordance with 35 U.S.C. § 285;

               and

         e.    That Defendant, its officers, agents, servants and employees, and those

               persons in active concert and participation with any of them, be

               permanently enjoined from infringement of one or more claims of the

               Asserted Patent or, in the alternative, if the Court finds that an injunction

               is not warranted, Plaintiff requests an award of post judgment royalty to

               compensate for future infringement;

         g.    That Plaintiff be granted such other and further relief as the Court may

               deem just and proper under the circumstances.




                                            17
Case 1:99-mc-09999 Document 1113 Filed 10/02/20 Page 18 of 18 PageID #: 111663




   Dated: October 2, 2020              Respectfully submitted,

   Of Counsel:                         FARNAN LLP

   Jonathan T. Suder                   /s/ Michael J. Farnan
   Michael T. Cooke                    Brian E. Farnan (Bar No. 4089)
   Corby R. Vowell                     Michael J. Farnan (Bar No. 5165)
   Richard A. Wojcio                   919 N. Market St., 12th Floor
   FRIEDMAN, SUDER & COOKE             Wilmington, DE 19801
   604 East 4th Street, Suite 200      Telephone: (302) 777-0300
   Fort Worth, TX 76102                Facsimile: (302) 777-0301
   817-334-0400                        bfarnan@farnanlaw.com
   Fax: 817-334-0401                   mfarnan@farnanlaw.com
   jts@fsclaw.com
   mtc@fsclaw.com                      Attorneys for Plaintiff Kajeet, Inc.
   vowell@fsclaw.com
   wojcio@fsclaw.com




                                      18
